Citation Nr: 0719623	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-34 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for status post right wrist fusion prior to October 14, 2003.

2.  Entitlement to a rating in excess of 50 percent for 
status post right wrist fusion.

3.  Entitlement to an initial rating in excess of 20 percent 
for L2-3, L3-4 bulging discs and L4-5 disc protrusion.

4.  Entitlement to a rating in excess of 40 percent for L2-3, 
L3-4 bulging discs and L4-5 disc protrusion from October 14, 
2003.  

5.  Entitlement to an initial rating in excess of 10 percent 
for right L5 lower extremity radiculopathy.

6.  Entitlement to an initial rating in excess of 10 percent 
for left L5 lower extremity radiculopathy.

7.  Entitlement to an initial rating in excess of 10 percent 
for status post right thumb ganglion cyst excision and repair 
of extensor tendons.

8.  Entitlement to an effective date earlier than June 24, 
2004 for the grant of service connection for right L5 lower 
extremity radiculopathy.

9.  Entitlement to an effective date earlier than June 24, 
2004 for the grant of service connection for left L5 lower 
extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1981 to April 2001.

Initially, the Board of Veterans' Appeals (Board) notes that 
in an April 2006 memorandum that was identified as a Notice 
of Disagreement, the veteran's representative expressed 
disagreement with the March 2006 rating decision's assignment 
of effective dates for the grant of service connection for 
right and left L5 lower extremity radiculopathy.  The record 
does not reflect that the veteran was thereafter provided 
with a Statement of the Case with respect to these issues.  
Therefore, the Board has additionally identified these issues 
as matters over which the Board has jurisdiction and will 
remand them for the issuance of an appropriate Statement of 
the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board further notes that a September 2004 statement from 
the veteran can be reasonably construed as an application to 
reopen the March 2004 rating decision's denial of service 
connection for bilateral ulnar nerve entrapment at the elbow 
level.  This issue is referred to the regional office (RO) 
for appropriate adjudication.  

The issues of entitlement to an effective date earlier than 
June 24, 2004 for the grant of service connection for right 
and left L5 lower extremity radiculopathy are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to October 14, 2003, the veteran's status post 
right wrist fusion was manifested by symptoms of unfavorable 
ankylosis with mild radial deviation.

2.  Since May 2001, the veteran's status post right wrist 
fusion has been manifested by symptoms of unfavorable 
ankylosis with mild radial deviation.

3.  Prior to March 1, 2004, the veteran's service-connected 
L2-3, L3-4 bulging discs and L4-5 disc protrusion were 
manifested by symptoms that were productive of moderate 
limitation of motion and radiculopathy without supporting 
clinical findings; forward flexion to 30 degrees or favorable 
ankylosis of the entire thoracolumbar spine was not shown.

4.  Effective March 1, 2004, the veteran's service-connected 
L2-3, L3-4 bulging discs and L4-5 disc protrusion have been 
manifested by symptoms that are productive of pronounced 
intervertebral disc syndrome.

5.  The veteran's right L5 lower extremity radiculopathy is 
manifested by symptoms that are not productive of more than 
mild incomplete paralysis of the peroneal nerve.

6.  The veteran's left L5 lower extremity radiculopathy is 
manifested by symptoms that are not productive of more than 
mild incomplete paralysis of the peroneal nerve.

7.  The veteran's status post right thumb ganglion cyst 
excision and status post repair of extensor tendons has been 
manifested by symptoms in an unexceptional disability picture 
that is productive of some limitation of motion of the right 
thumb with subjective complaints of numbness and weakness on 
functional use; unfavorable or favorable ankylosis of the 
right thumb is currently not shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent, but not higher, 
rating for status post right wrist fusion prior to October 
14, 2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5214 (2006).

2.  The schedular criteria for a rating in excess of 50 
percent for status post right wrist fusion have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5214 (2006).

3.  The schedular criteria for a rating in excess of 20 
percent prior to October 14, 2003, and in excess of 40 
percent prior to March 1, 2004, for L2-3, L3-4 bulging discs 
and L4-5 disc protrusion have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003), 5235-5243 (effective September 
26, 2003).  

4.  The schedular criteria for a 60 percent, but not greater, 
rating for L2-3, L3-4 bulging discs and L4-5 disc protrusion 
with bilateral radiculopathy have been met, effective from 
March 1, 2004 and is to be assigned in lieu of individual 
ratings of 40 percent for bulging discs and 10 per cent 
ratings for radiculopathy involving each lower extremity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003), 5235-5243 
(effective September 26, 2003).  

5.  The criteria for an evaluation in excess of 10 percent 
for status post right thumb ganglion cyst excision and status 
post repair of extensor tendons, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5219-5230 (in effect 
before and after August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
sufficiently advised of the evidence necessary to 
substantiate his claims.

First, in a letter dated in June 2005, the veteran was 
advised of the evidence necessary to substantiate his claims 
for increased ratings for his right wrist, right thumb, and 
low back disorders, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 193 (2002).  

A similar letter was provided with respect to the veteran's 
claims for increased ratings for his right and left L5 lower 
extremity radiculopathy in September 2006.  Id.  

A March 2007 letter also advised the veteran of the bases of 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the June 2005 VCAA notice letter was provided after 
the rating action that denied the claims and neither the June 
2005 nor September 2006 VCAA notice letters specifically 
requested that appellant provide any evidence in the 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The RO also subsequently adjudicated the claims for increased 
ratings for the right wrist, right thumb, and low back 
disorders in Supplemental Statements of the Case, dated in 
October and November 2006.

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claims.  

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.


II.  Entitlement to and Increased Rating for Status post 
Right Wrist Fusion

The history of this disability shows that service connection 
was granted by a January 2002 rating decision for status post 
right wrist fusion, and that a 40 percent rating was 
assigned, effective from May 1, 2001.  VA examination in June 
2001 revealed that the right wrist was with a fusion 
ankylosed at 0 degrees neutral position, with complete 
extension.  The RO determined that a 40 percent rating was 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5214 for 
major right wrist ankylosis without palmar flexion or ulnar 
or radial deviation.  However, the RO did not note the June 
2001 VA X-ray findings of mild lateral deviation of the 
radius and ulna, and an impression that included lateral 
deviation of the radioulnar bones.

VA outpatient electrodiagnostic imaging dated on May 16, 2002 
revealed fusion of the radiocarpal and carpal joint spaces, 
and lateral deviation of the radicular bones.  

VA examination in March 2004 revealed that the veteran 
complained of decreased handgrip strength and increased pain 
in the right hand.  Physical examination revealed that the 
veteran was right-hand dominant and exhibited ankylosis of 
the right wrist, with 0 degrees of extension, flexion, ulnar 
deviation, and radial deviation.  The wrist was not fused in 
a functional position, since it was fused at 0 degrees, not 
at 20 or 30 degrees of dorsiflexion.  The veteran was found 
to be able to use his hand to pull but not to twist due to 
ankylosis.  The diagnosis included fusion of the right wrist 
and mild degenerative joint disease (DJD) of the first 
metacarpophalangeal (MP) joint.  

VA joints examination in November 2005 revealed complaints of 
decreased dexterity in the right wrist.  Physical examination 
revealed 0 degrees of dorsiflexion, palmar flexion, radial 
deviation, and ulnar deviation.  The examiner noted the 
previous October 14, 2003 X-ray findings that included 
lateral deviation of the radial and ulnar bones.  He further 
noted the veteran's functional limitation in the right wrist 
as including 0 to 20 degrees radial deviation and 0 to 45 
degrees of ulnar deviation, additionally limited by pain.  

A November 2006 rating decision found the veteran entitled to 
a rating of 50 percent due to findings of pain on functional 
use, effective from only October 14, 2003.

However, the Board initially notes that Diagnostic Code 5214 
clearly provides for a 50 percent evaluation of ankylosis of 
the right major wrist in the event there is unfavorable 
ankylosis, which is described as any degree of palmar 
flexion, or with ulnar or radial deviation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  Thus, since there is June 
2001 X-ray evidence of mild lateral deviation of the radius 
and ulna, and an impression at that time which included 
lateral deviation of the radioulnar bones, and since such 
findings were confirmed again in May 2002 and noted by the VA 
examiner in November 2005, the Board will give the veteran 
the benefit of the doubt, and find that the veteran is 
entitled to a 50 percent rating for his service-connected 
status post right wrist fusion, effective from May 1, 2001.  

Having determined that the veteran is entitled to a 50 
percent rating for this disability since the effective date 
of the grant of service connection for the disability, the 
Board will further consider entitlement to an even higher 
rating.  However, with the assignment of a 50 percent rating, 
the veteran is now in receipt of the maximum rating for a 
wrist disability under the applicable rating criteria.  The 
Board further finds that it is also unable to assign a higher 
rating due to pain on functional use since the veteran's 
receipt of the highest rating for limition of motion does not 
permit the assignment of any higher rating based on pain.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

In summary, the Board finds that the evidence is sufficient 
to entitle the veteran to a rating of 50 percent for status 
post right wrist fusion prior to October 14, 2003, but 
against entitlement to a rating higher than 50 percent at any 
point since the grant of service connection for this 
disability.


III.  Entitlement to an Increased Rating for L2-3, L3-4 
Bulging Discs and L4-5 Disc Protrusion and Left and Right L5 
Lower Extremity Radiculopathy

Background

The history of these disabilities shows that service 
connection was also granted by the January 2002 rating 
decision for L2-3, L3-4 bulging discs and L4-5 disc 
protrusion, and that a 20 percent evaluation was assigned, 
effective from May 1, 2001, for recurring attacks of moderate 
intervertebral disc syndrome under former Diagnostic Code 
5293.  

VA examination in June 2001 revealed that the veteran 
complained of moderate low back pain in both sides without 
symptomatology in the legs.  Over the previous year, he 
recalled three occasions of severe pain that required bed 
rest for two days.  The range of motion of the lumbar spine 
revealed forward flexion to 75 degrees, backward extension 
and rotations to 35 degrees, and lateral flexions to 40 
degrees.  There was no pain on motion during this 
examination.  There was also no muscle spasm.  There was some 
weakness in the right ankle and diminished pinprick and 
smooth sensation on the left S1 dermatome of the foot.  The 
examiner also noted absent ankle jerks but no muscle atrophy.  
The diagnosis was L2-3, L3-"14" bulging discs and L4-5 disc 
protrusion (herniated nucleus pulposus) by computed 
tomography (CT) scan of the lumbar spine on June 26, 2001.  
The actual CT report notes that the bulging disc at L2-3 and 
L3-4 was mild and diffuse, and the L4-5 disc protrusion was 
noted to be small.

VA treatment records from February 2002 reflect that the 
veteran was instructed in how to do back exercises.

A VA outpatient record from June 2003 reflects that the 
veteran complained of continued low back pain, and the 
assessment included DJD, low back pain, and neuropathy.  

Magnetic resonance imaging (MRI) of the lumbar spine in 
October 2003 was interpreted to reveal straightening of the 
lumbar lordosis believed to be related to muscle spasm, mild 
bulging of the annulus at L1-2 and L3-4 with associated disc 
protrusion at L3-4, and a small central disc protrusion at 
L4-5.

An October 2003 electromyogram (EMG) and nerve conduction 
velocity (NCV) study conducted approximately two weeks later 
revealed that the veteran complained of a history of severe, 
chronic progressive low back pain radiating to both lower 
extremities associated with pain, numbness, weakness and 
cramps since several years earlier.  The diagnosis was right 
L5, S1 radiculopathy and left L5 radiculopathy.  

A VA outpatient record from November 2003 reflects that the 
veteran complained of left wrist and low back pain as a 
result of a slip in a most region in the garage area.  The 
assessment included low back pain.  

VA spine examination in March 2004 revealed that the veteran 
reported constant low back pain, which radiated to the right 
lower extremity down to the heel, and occasional numbness and 
weakness of the right lower extremity.  The veteran 
complained of frequent cramps and the ability to walk for 5 
to 7 minutes before having to stop due to back pain.  The 
veteran reported that he was independent in his daily 
activities except for the need for occasional assistance to 
dress.  Forward flexion was to 90 degrees, extension, and 
left and right lateral flexion was to 30 degrees, and 
bilateral rotation was to 45 degrees.  Painful flexion was 
noted from 0 to 65 degrees.  Tenderness to palpation and 
muscle spasms were also noted at lumbar paravertebral muscles 
at L4, L5, and S1.  The examiner did not find any abnormal 
spinal contour.  Neurological examination revealed intact 
pinprick and no atrophy of the lower extremities.  Deep 
tendon reflex was absent on the right Achilles and 1+ on the 
left.  The diagnosis was service-connected L2-3, L3-4 bulging 
disc and L5 disc protrusion, lumbar myositis, and right S1 
radiculopathy.

VA X-rays in October 2004 were interpreted to reveal 
straightening of the lumbar lordosis which was found to be 
suggestive of paravertebral muscle spasm.  The impression was 
straightening of the lumbar lordosis, paravertebral muscle 
spasm considered, minimal degenerative lumbar spondylosis, 
and reduction of intervertebral space at L5-S1, which could 
represent the presence of discogenic disease changes.

An October 2005 witness statement reflects that this witness 
became acquainted with the veteran during service and that 
the veteran told him that he constantly suffered from what he 
referred to as numbness, cramping, and excruciating back 
pain.

October 2005 VA peripheral nerves examination noted the 
October 2003 evidence of right L5-S1 radiculopathy and left 
L5 radiculopathy.  It was also noted that the veteran 
experienced continued low back pain with radiation towards 
the lower extremities.  There was no gross motor deficit.  
There was also no atrophy, but deep tendon reflexes at the 
Achilles were initially absent but later 1+ bilaterally 
following the Jendrassik maneuver.  Straight leg raising 
bilaterally was positive at 90 degrees, at which point the 
veteran began complaining of pain in the posterior aspect of 
the thigh.  The diagnosis was service-connected lumbar spinal 
disc condition with multilevel radiculopathy being affected 
and S1 root on the right and bilaterally L5 root affection 
not previously described despite available electromyographic 
evidence.  

VA spine examination in November 2005 revealed that the 
veteran complained of increased low back pain.  The veteran 
also complained of radiating pain in the right lower 
extremity, with cramping of the toes.  The veteran complained 
of two falls in the last two weeks due to right lower 
extremity weakness and giving way.  Forward flexion was to 90 
degrees, extension, and left and right lateral flexion was to 
30 degrees, and bilateral rotation was to 45 degrees.  Pain 
was noted from 0 to 7 degrees of flexion, 0 to 10 degrees of 
extension, 0 to 9 degrees of bilateral bending, and 0 to 10 
degrees of bilateral rotation.  It was also noted that the 
veteran had a flat lumbar lordosis secondary to muscle spasms 
of the lumbar spine paravertebral muscles.  Neurological 
examination revealed intact pinprick to light touch, absent 
deep tendon reflexes, 1+ Achilles deep tendon reflex, and 
positive straight leg raising.  The diagnosis was lumbar 
myositis, bulging disc L1-2, L3-4, and L4-5, and right S1 and 
right and left L5 radiculopathies.

A May 2006 EMG and NCV study revealed that the veteran 
complained of a history of severe, chronic progressive low 
back pain radiating to both lower extremities associated with 
pain, numbness, weakness and cramps since several years 
earlier.  The diagnosis was moderate bilateral L5, S1 
radiculopathy, involving both common peroneal and posterior 
tibial nerves.  

A July 2006 medical report reflects that the veteran's 
complaints included radiating low back pain.  The diagnosis 
included moderate bilateral L5/S1 radiculopathy involving the 
common peroneal and posterior tibial nerves, lumbosacral 
strain, small central disc herniation L4-5, and mild weakness 
of the bilateral extensor hallucis longus and plantar 
flexion.  

Rating Criteria and Analysis

As was noted previously, service connection for L2-3, L3-4 
bulging discs and L4-5 disc protrusion was established by a 
January 2002 rating decision, which assigned a 20 percent 
rating, effective from May 1, 2001, under former Diagnostic 
Code 5293 for moderate recurring attacks of intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
previously provided a 40 percent rating for severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent rating was provided for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The Board is in agreement with 
the application of former Diagnostic Code 5293, but finds 
that the evidence does not warrant a rating higher than 20 
percent for the veteran's service-connected low back 
disability prior to October 14, 2003, or a rating in excess 
of 40 percent before March 1, 2004.  

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293, and 
5295, in addition to the criteria arising out of revisions to 
the Codes relating to spine disabilities effective in and 
after September 2002.  Turning first to former Diagnostic 
Code 5292, the evidence clearly does not warrant a higher 
rating either before or after October 14, 2003.  More 
specifically, the Board finds that the limitation of lumbar 
motion noted on June 2001 VA examination of forward flexion 
to 75 degrees without pain is clearly inconsistent with 
greater than moderate limitation of lumbar motion under 
former Code 5292.  In addition, as was noted with respect to 
the veteran's right wrist disability, once the veteran's 
disability was assigned a 40 percent rating as of October 14, 
2003, the veteran's pain on motion noted in VA examinations 
in March 2004 and November 2005 could not result in an 
increased rating under former Diagnostic Code 5292.  Johnston 
v. Brown, supra.  

The Board also does not find that the May 2001 findings of 
the absence of ankle jerks but otherwise moderately limited 
motion, without symptomatology in the legs, no muscle spasm, 
and no atrophy, is consistent with severe limitation of 
lumbar motion, severe or more than severe attacks of 
intervertebral disc syndrome prior to October 14, 2003, or 
enough findings of severe lumbosacral strain to warrant a 
higher rating under former Diagnostic Codes 5292, 5293, or 
5295.  

However, with respect to the question of entitlement to a 
rating in excess of 40 percent under former Diagnostic Code 
5293 after October 14, 2003, examination results from March 
1, 2004 and thereafter demonstrate more significant 
neurological findings with not only diminished ankle jerks, 
but also paravertebral muscle spasm appropriate to the site 
of the diseased discs.  Consequently, giving the veteran the 
benefit of the doubt, the Board does find that as of March 1, 
2004, the evidence supports entitlement to a 60 percent 
rating under former Diagnostic Code 5293, the highest rating 
under the old criteria for rating disabilities of the spine 
absent ankylosis or fractured vertebrae.  The Board further 
notes that while the veteran is currently rated at 40 percent 
for his L2-3, L3-4 bulging discs and L4-5 disc protrusion 
under the current criteria for intervertebral disc syndrome 
found in 38 C.F.R. § 4.71a, Diagnostic Code 5243, and at 10 
percent for left and right L5 lower extremity radiculopathy 
from October 14, 2003, the currently assigned ratings combine 
to a 51 percent rating under 38 C.F.R. § 4.25 (2006).  Thus, 
the Board finds that a full 60 percent rating under former 
Diagnostic Code 5293 is actually more favorable to the 
veteran as of March 1, 2004.

Having established that the veteran is not entitled to more 
than a 20 percent evaluation prior to October 14, 2003, more 
than a 40 percent rating prior to March 1, 2004, or more than 
60 percent as of March 1, 2004 under former Diagnostic Codes 
5292, 5293, and 5295, the Board will further examine whether 
any of the recent revisions to the rating criteria for the 
spine will entitle the veteran to a higher rating.  In this 
regard, the Board finds that the August 2002 revisions do not 
provide a basis for a higher rating.  Those criteria rate 
intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, there is no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician.  
In addition, while there is now diagnostic evidence of disc 
disease that results in both radiculopathy and increased 
symptomatology, the veteran's neurological low back 
disability has now been found to entitle the veteran to a 60 
percent rating under former Diagnostic Code 5293 as of March 
1, 2004, and to continue to rate his L5 radiculopathy with 
separate 10 percent ratings for each leg after March 1, 2004 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2006).  

Moreover, to alternatively consider rating the veteran's 
orthopedic and neurologic disorders separately and then 
combine those ratings would not result in a higher rating 
than the 60 percent rating under former Diagnostic Code 5293.  
Simply put, the veteran's orthopedic disability is consistent 
with a 20 percent rating and even if his remaining neurologic 
disability was rated in association with his peroneal nerve 
damage under Diagnostic Code 8521, this would not result in 
more than separate 20 percent ratings for moderate incomplete 
paralysis.  Clearly, combined ratings of 20, 20, and 20 
percent, respectively, would not be more favorable than the 
60 percent rating assigned under former Diagnostic Code 5293.  
Therefore, the Board finds that there is no basis to assign a 
higher rating under the August 2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent prior to October 14, 
2003, in excess of 40 percent prior to March 1, 2004, or in 
excess of 60 percent from March 1, 2004 would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  In addition, while a higher 
rating is available for flexion limited to 30 degrees or 
less, as was noted above, such limitation has not been 
indicated.  Moreover, intervertebral disc syndrome is now 
rated by the higher evaluation of a combination of orthopedic 
disability with other service-connected disabilities or a 
combination of incapacitating episodes and other service-
connected disabilities, and the Board finds that for the same 
reasons noted above, a higher rating would not be warranted.

In summary, the Board finds that a preponderance of the 
evidence is against a rating in excess of 20 percent for L2-
3, L3-4 bulging discs and L4-5 disc protrusion prior to 
October 14, 2003, and in excess of 40 percent after October 
14, 2003, but is sufficient to support the grant of a 60 
percent rating on and after March 1, 2004.  

Finally, with respect to the issue of entitlement to ratings 
in excess of 10 percent for left and right L5 lower extremity 
radiculopathy, the Board notes that the current ratings have 
been assigned pursuant to Diagnostic Code 8521, for 
incomplete paralysis of the common peroneal nerve.  Under 
Diagnostic Code 8521, a 10 percent rating is assigned for 
mild incomplete paralysis; a 20 percent rating is assigned 
for moderate incomplete paralysis; a 30 percent rating is 
assigned for severe incomplete paralysis; and 40 percent 
rating is assigned for complete paralysis where there is foot 
drop and slight droop of the first phalanges of all toes, the 
foot cannot be dorsiflexed, extension (dorsal flexion) of the 
proximal phalanges of the toes is lost; abduction of the foot 
is lost, adduction is weakened; anesthesia covers the entire 
dorsum of the foot and toes.  

Thus, in determining whether the veteran is entitled to a 
higher initial rating for his service-connected left and 
right L5 lower extremity radiculopathy, the question that 
must be answered is whether the veteran has greater than mild 
incomplete paralysis of the common peroneal nerve in the left 
or right lower extremity.  

In answering this question, the Board notes that while recent 
NCV studies in March 2006 resulted in a diagnosis of moderate 
bilateral L5, S1 radiculopathy, the clinical findings of 
numbness, some cramping of toes on the right, and mild 
weakness of the bilateral extensor hallucis longus and 
plantar flexion most nearly approximate symptoms of mild 
incomplete paralysis.  In addition, effective March 1, 2004, 
the Board has now assigned a 60 percent rating for the 
veteran's low back disability primarily for the veteran's 
increased symptoms related to absent ankle jerk and spasm 
appropriate to the site of his diseased discs, and as a 
result, the Board finds that the continuation of the 
veteran's separate 10 percent ratings for radiculopathy on 
the basis of the same symptoms would be prohibited as 
pyramiding under 38 C.F.R. § 4.14 (2006).  Thus, since the 
medical evidence currently reveals symptoms to be most 
consistent with neurological impairment which is contemplated 
by the newly assigned 60 percent rating under former 
Diagnostic Code 5293, the Board finds that separate 10 
percent ratings for left and right L5 lower extremity 
radiculopathy are no longer warranted, effective from March 
1, 2004.


IV.  Entitlement to an Initial Rating in Excess of 10 Percent 
for Status Post Right Thumb Ganglion Cyst Excision and Repair 
of Extensor Tendons

Background

The history of this disability shows that service connection 
was also granted by the January 2002 rating decision for 
status post right thumb ganglion cyst excision and status 
post repair of extensor tendons, and that a 10 percent rating 
was assigned, effective from May 1, 2001, under Diagnostic 
Code 5224 for favorable ankylosis of the thumb.  

VA examination of the thumb in June 2001 revealed that the 
veteran was able to touch the tip of the right thumb with the 
tip of all the fingers of the right hand.  He lacked one inch 
to touch with the tip of the right thumb the median 
transverse fold of the palm of the right hand.  He was able 
to do this with the rest of the fingers.  Right thumb distal 
phalanx range of motion indicated flexion of 60 degrees and 
extension of 0 degrees.  The range of motion of the right 
thumb metacarpophalangeal (MCP) joint indicated flexion of 40 
degrees and extension of 20 degrees, which was noted to be 
pain free.  The diagnosis included status post right thumb 
ganglion cyst excision and status post repair of the extensor 
tendons of the right thumb.

VA examination in March 2004 revealed that the thumb lacked 
30 degrees of extension and had 80 degrees of flexion.  At 
his right interphalangeal (IP) joint he had 65 degrees of 
flexion and 0 degrees of extension.  At his right thumb, he 
had 26 degrees of abduction and 0 degrees of adduction, both 
passively and actively.  The veteran was able to touch his 
thumb pads to the finger pads of the other fingers.  He had 
limitation of motion of his right IP joint, only had 65 
degrees of flexion, lacked 30 degrees of extension of the MCP 
joint of his thumb, and had only 26 degrees of abduction of 
his MCP joint.  The veteran lacked 1 centimeter to touch the 
thumb to the proximal transverse crease of his thumb.  Right 
thumb extensor strength was 4/5 and right thumb abductor 
strength was also 4/5.  Although the veteran complained of 
fatigue and weakness on use of the thumb, it was not observed 
by the examiner at the time of the examination.  The 
diagnosis included laceration of the right thumb, extensor 
with tendon repair.  

VA joints examination in November 2005 revealed that the 
veteran complained of fatigue of the fingers and hand muscles 
when writing.  He also complained of numbness in the right 
hand.

VA hand examination in November 2005 revealed that the 
veteran complained of tightness in the thumb tendon.  He also 
complained of numbness in the right hand and lateral thumb.  
He further complained of difficulty doing things requiring 
dexterity and a weak handgrip.  MCP joint of the thumb 
exhibited -10 degrees to 0 degrees extension and 36 to 90 
degrees of flexion.  IP joint of the right thumb exhibited 0 
degrees of extension and 37 to 90 degrees of flexion.  The 
veteran was able to touch the tip of his thumb to the tip of 
the remaining fingers but lacked 2 centimeter to the proximal 
transverse crease.  The diagnosis was right thumb ganglion 
cyst excision with extensor tendon repair residuals.

Rating Criteria and Analysis

The veteran's status post right thumb ganglion cyst excision 
and status post repair of extensor tendons is currently rated 
as 10 percent disabling by analogy to Diagnostic Code 5224, 
which permits a 10 percent rating for favorable ankylosis of 
the thumb of either the minor or major hand.

The record reflects that the primary symptoms related to the 
veteran's right thumb consist of some limitation of motion 
without ankylosis and subjective complaints of numbness and 
weakness on functional use.  Therefore, the limitation of 
motion of the veteran's non-ankylosed thumb corresponds to 
only a noncompensable rating under the criteria applicable to 
finger disabilities found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5219-5230 (in effect before and after August 26, 2002).  
In addition, even if the thumb were ankylosed, the maximum 
rating available for a favorably ankylosed thumb would be 10 
percent under Diagnostic Code 5224.  There are also no 
findings of arthritis of the thumb that have been related to 
the veteran's service-connected disability.  As there is no 
objective evidence of any nerve damage as related to the 
thumb, the Codes applicable to peripheral nerve damage are 
also not for consideration.

The Board further notes that it has also considered whether 
the veteran's pain on motion of the right thumb could entitle 
the veteran to a higher rating due to limitation of function 
pursuant to Deluca v Brown, 8 Vet. App. 202 (1995), but finds 
that a higher rating based on pain is not warranted.  More 
specifically as was noted above, the veteran currently does 
not have compensable limitation of motion of the thumb, and 
therefore there is no additional uncompensated motion loss 
that can form the basis of a higher rating based on pain.  
38 C.F.R. §§ 4.40, 4.45 (2006).

The Board also does not find that the veteran's right thumb 
disorder has been manifested by symptoms that are so unusual 
or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321 (2006).

Consequently, the Board finds that a preponderance of the 
evidence is clearly against entitlement to a rating in excess 
of 10 percent for the veteran's service-connected status post 
right thumb ganglion cyst excision and status post repair of 
extensor tendons.


ORDER

Entitlement to a 50 percent, but not higher, rating for 
status post right wrist fusion prior to October 14, 2003, is 
granted.

Entitlement to a rating in excess of 50 percent for status 
post right wrist fusion is denied.

Entitlement to a rating in excess of 20 percent prior to 
October 14, 2003, and in excess of 40 percent prior to March 
1, 2004, for L2-3, L3-4 bulging discs and L4-5 disc 
protrusion is denied.

Entitlement to a 60 percent, but not greater, rating for L2-
3, L3-4 bulging discs and L4-5 disc protrusion, effective 
from March 1, 2004, is granted in lieu of separate ratings of 
40 percent, 10 percent and 10 percent for the intervertebral 
disc disability with radiculopathy of both lower extremities.  
.

Entitlement to a rating in excess of 10 percent for status 
post right thumb ganglion cyst excision and status post 
repair of extensor tendons is denied.




REMAND

As was noted above, in an April 2006 memorandum that was 
identified as a Notice of Disagreement, the veteran's 
representative expressed disagreement with the March 2006 
rating decision's assignment of effective dates for the grant 
of service connection for right and left L5 lower extremity 
radiculopathy.  The record does not reflect that the veteran 
was thereafter provided with a Statement of the Case with 
respect to these issues.  Therefore, the Board has 
additionally identified these issues as matters over which 
the Board has jurisdiction and finds that it is required to 
remand them for the issuance of an appropriate Statement of 
the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The veteran should be provided with a 
Statement of the Case addressing the 
issues of entitlement to an effective 
date earlier than June 24, 2004 for the 
grant of service connection for L5 lower 
extremity radiculopathy. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


